16‐3379 
United States v. Mirilashvili 
 
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                           

                                 SUMMARY ORDER 
                                           
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 19th day of June, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   CHRISTOPHER F. DRONEY, 
                            Circuit Judges, 
                   MICHAEL P. SHEA,1 
                            District Judge. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
UNITED STATES OF AMERICA, 
                   Appellee, 
 
                   ‐v.‐                                           16‐3379 
 
DAMON LEONARD, JOMARIS JAVIER, RAY 
WILLIAMS, also known as Obama, DORIAN 

 Judge Michael P. Shea, of the United States District Court for the District of 
1

Connecticut, sitting by designation. 

                                         1 
AVERY, TASHEEN DAVIS, also known as 
Hollywood, GANEENE GOODE, also known as 
Big Gina, THOMAS WHITE, also known as 
Black, CAROLYN MIDDLETON, JOSEPH 
GRAY, also known as Dogs, KEVIN FRYE, also 
known as Pretty Kev, 
                   Defendants, 
                    
MOSHE MIRILASHVILI, 
                   Defendant‐Appellant.2 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                                NATHANIEL Z. MARMUR, The 
                                              Law Offices of Nathaniel Z. Marmur, 
                                              PLLC; New York, NY. 
 
FOR APPELLEE:                                 EDWARD B. DISKANT, Assistant 
                                              United States Attorney (Brooke E. 
                                              Cucinella, Anna M. Skotko, Assistant 
                                              United States Attorneys, on the 
                                              brief), for Geoffrey S. Berman, United 
                                              States Attorney for the Southern 
                                              District of New York; New York, NY. 
 
         Appeal from a judgment of the United States District Court for the 
Southern District of New York (McMahon, Ch.J.). 
          
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court is 
AFFIRMED. 
          
         Moshe Mirilashvili appeals from a judgment entered September 29, 2016 in 
the United States District Court for the Southern District of New York 
(McMahon, Ch.J.), convicting him after a jury trial on one count of conspiracy to 

2 The Clerk is respectfully directed to amend the caption as above to reflect the 
correct spelling of Defendant‐Appellant’s last name. 

                                         2 
distribute and possess with intent to distribute oxycodone, in violation of 21 
U.S.C. §§ 846 and 841(b)(1)(C), and two counts of distributing oxycodone, each in 
violation of 21 U.S.C. § 841.  He was sentenced principally to 160 months’ 
imprisonment, to be followed by three years of supervised release.  Forfeiture 
was ordered in the amount of $2,046,600.  We assume the parties’ familiarity 
with the underlying facts, the procedural history, and the issues presented for 
review. 
        
       Mirilashvili was a pain management doctor in Washington Heights in 
2012.  At trial, the government’s theory was that Mirilashvili was not engaged in 
the legitimate practice of medicine, and that he played a critical role in an 
oxycodone distribution scheme by agreeing to write prescriptions in exchange 
for cash. 
        
       The jury convicted Mirilashvili on all three counts.  On appeal, Mirilashvili 
argues that the district court erred by (1) limiting the testimony of Mirilashvili’s 
expert witness; (2) instructing the jury on conscious avoidance; and (3) 
improperly calculating the forfeiture amount. 
        
       1. Dr. Carol Warfield, a pain management expert, testified for the defense.  
Mirilashvili sought to elicit testimony drawing a distinction between the civil 
malpractice standard and the criminal standard, in aid of the argument that 
Mirilashvili’s conduct might have been negligent, but was not criminal.  The 
district court prohibited Dr. Warfield from opining about the standard of care in 
pain management and terms relating to civil liability, explaining that “best 
practices” and the “standard of care” were irrelevant, and that she “[did] not 
intend to confuse the jurors by interjecting new terms into the case.”  Special 
App’x 2.  Mirilashvili argues that this limitation impaired Dr. Warfield’s 
credibility by forcing her either to endorse or reject Mirilashvili’s conduct, 
instead of conceding that Mirilashvili’s medical practices may have merely 
constituted malpractice. 

      “[T]he decision of whether to admit expert testimony is left to the 
discretion of the trial judge and should not be set aside unless manifestly 
erroneous.”  United States v. Duncan, 42 F.3d 97, 101 (2d Cir. 1994) (internal 
quotation marks omitted).  An expert may not “usurp either the role of the trial 
judge in instructing the jury as to the applicable law or the role of the jury in 


                                         3 
applying that law to the facts before it.”  Id. (internal quotation marks omitted).  
“[A] judge assessing a proffer of expert scientific testimony under Rule 702 
should also be mindful of other applicable rules [under the Federal Rules of 
Evidence],” including Rule 403, which permits exclusion of relevant evidence “if 
its probative value is substantially outweighed by the danger of unfair prejudice, 
confusion of the issues, or misleading the jury.”  Daubert v. Merrell Dow. 
Pharm., Inc., 509 U.S. 579, 595 (1993) (internal quotation marks and alteration 
omitted).  We also review evidentiary rulings for harmless error.  See United 
States v. Onumonu, 967 F.2d 782, 788 (2d Cir. 1992). 
        
       To convict a prescribing physician under 21 U.S.C. § 841(a), the 
government must prove that the physician “caused the drugs to be dispensed 
other than for a legitimate medical purpose, other than in good faith, and not in 
the usual course of medical practice.”  United States v. Wexler, 522 F.3d 194, 206 
(2d Cir. 2008).  At issue in Wexler was the trial ruling that the government’s 
expert could opine that the prescription of certain medications, including pain 
killers, was outside “the standard of care provided by dermatologists.”  Id. at 
203.  In rejecting the defendant’s challenge to the ruling, we explained that 
“[w]hile failure to comply with the standard of care applicable to a medical 
specialty does not alone provide a basis for concluding that a physician’s 
activities fall outside the usual course of professional practice, it surely is 
relevant to that determination.”  Id. at 204.  “[O]nly after assessing the standards 
to which medical professionals generally hold themselves is it possible to 
evaluate whether a practitionerʹs conduct has deviated so far from the usual 
course of professional practice that his actions become criminal.”  Id. (internal 
quotation marks omitted). 
        
       Clearly, under Wexler, the district court could have permitted Dr. Warfield 
to testify as to the standard of care in pain management.  However, we need not 
decide whether foreclosure of such testimony was manifestly erroneous, because 
(a) the jury heard testimony and argument that drew the distinction between 
medicine and crime, (b) the jury charge drew the same distinction, and (c) the 
evidence showed that the defendant was not engaged in a legitimate medical 
practice.  Accordingly, we conclude that any error was harmless. 
        




                                         4 
        (a) Notwithstanding the evidentiary ruling, Dr. Warfield was permitted to 
testify that Mirilashvili engaged in “good” practices with respect to entering into 
patient agreements, offering physical therapy, and responding to patient 
requests for opioids.  See, e.g., Tr. 1221, 1224.  She agreed that there is a “big 
range of types of practices that a doctor may have in the usual course of medical 
practice[,]” including “from the best possible down to he could be doing better.”  
Tr. 1277.  And Mirilashvili remained free to argue on summation (and did argue) 
that he may have been a bad doctor, but that he was not a criminal: “We are 
sitting in this courtroom today in a criminal case, not in a medical malpractice 
case. . . . [Y]ou cannot convict a doctor if you believe that all the evidence showed 
was that he just wasnʹt a very good doctor.  You cannot convict this man even if 
you believe he was a bad doctor.  As the Court I expect will instruct you, you can 
only convict Dr. Mirilashvili if his practice amounted to not being a doctor at all.”  
Tr. 1332 

       (b) The district court instructed that the jury could not convict Mirilashvili 
on the basis of negligence: 
        
              You must remember this is not a medical malpractice case.  It is not 
              enough for the government to prove any degree of negligence, 
              malpractice, carelessness or sloppiness on Dr. Miril[a]shvili’s part.  
              You cannot convict the defendant if all the government proves is 
              that he is an inferior doctor, or that he was running a medical office 
              that was not a “center of excellence. . . .” 
               
Tr. 1460.  The jury instructions thus foreclosed conviction for merely being a bad 
doctor, and we presume that juries follow the instructions they are given.  United 
States v. Stewart, 433 F.3d 273, 310 (2d Cir. 2006). 
 
       (c) Assuming arguendo that the district court erred in prohibiting Dr. 
Warfield from testifying as to the standard of care for pain management, we 
conclude that the error was harmless because “the judgment was not 
substantially swayed by the error.”  See Kotteakos v. United States, 328 U.S. 750, 
765 (1946). 
        
       The evidence of Mirilashvili’s guilt was substantial: two cooperating 
witnesses testified, each of whom participated in the drug trafficking scheme; lay 


                                          5 
witnesses described a large influx of people outside the Washington Heights 
clinic, with cars double‐parked or triple‐parked outside; evidence that 
immediately after Mirilashvili received a grand jury subpoena for the medical 
records of a patient suspected of illegally filling an oxycodone prescription, he 
created records for that patient, and backdated them; and the government 
adduced fraudulent and altered medical records, bundles of cash totaling over 
$1.75 million found in Mirilashvili’s home, and records showing a dramatic 
increase in Mirilashvili’s tendency to prescribe the same dosage of 90 30‐
milligram oxycodone tablets over the course of the conspiracy.  Accordingly, 
Mirilashvili’s conviction did not depend on the testimony of either side’s expert 
witness. 
         
        2. Mirilashvili argues that the conscious avoidance charge was inconsistent 
with the government’s theory: that Mirilashvili was running a drug conspiracy in 
league with the crew chiefs. 
         
        We review “a claim of error in jury instructions de novo, reversing only 
where, viewing the charge as a whole, there was prejudicial error.”  United States 
v. Aina‐Marshall, 336 F.3d 167, 170 (2d Cir. 2003).  A conscious avoidance charge 
may be given if (1) the defendant has asserted “the lack of some specific aspect of 
knowledge required for conviction,” and (2) there is an “appropriate factual 
predicate for the charge, i.e., the evidence is such that a rational juror may reach 
the conclusion beyond a reasonable doubt that the defendant was aware of a 
high probability of the fact in dispute and consciously avoided confirming that 
fact.”  United States v. Fofanah, 765 F.3d 141, 144‐45 (2d Cir. 2014) (per curiam) 
(internal quotation marks and ellipsis omitted).  “When a defendant has been 
charged with conspiracy . . . the jury may use the conscious avoidance doctrine 
to establish the defendant’s knowledge of the aims of the conspiracy but . . . may 
not use it to establish the defendantʹs intent to participate in the conspiracy.”  
United States v. Reyes, 302 F.3d 48, 55 (2d Cir. 2002) (internal quotation marks 
omitted) (emphasis in original).  The instruction is inappropriate “when the only 
evidence that alerts the defendant to the high probability of the criminal activity 
is direct evidence of the illegality such that the question for the jury is whether 
the defendant had either actual knowledge or no knowledge at all of the facts in 
question.”  United States v. Cuti, 720 F.3d 453, 463 (2d Cir. 2013) (internal 
quotation marks omitted). 



                                         6 
        
       Mirilashvili plainly put in issue his knowledge of the conspiracy.  The 
opening statement by the defense argued that Mirilashvili was “a doctor who 
practiced old‐world medicine but became the target of modern day criminals,” 
Tr. 38, and that “the people in the office” knew about the criminal scheme and 
“undermined him,” Tr. 49.  On cross‐examination of a cooperating witness, the 
defense adduced testimony that the witness never told Mirilashvili that medical 
documents, including MRIs, were fake.  Tr. 542.  And in closing, the defense 
argued that he “was not a detective,” Tr. 1357, and that the government’s 
cooperating witnesses “lied to the doctor about bribes, about fake paperwork, . . . 
[and] about overrides, the money they were putting in their own pockets.”  Tr. 
1353. 
        
       There was also an appropriate factual predicate for the instruction: the 
government presented dozens of medical documents found in the clinic and 
Mirilashvili’s home that had been altered, including multiple reports in which a 
patient’s name was taped over a previous name and where a patient’s name had 
been whited out and typed over in a different font, indicating forgery, and even a 
document where the patient name field was blank.  See Tr. 1072‐73.  Altered 
documents put Mirilashvili on notice of a high probability that the individual 
presenting them was not a legitimate patient; and the doctor’s “failure to 
question the suspicious circumstances establishes [Mirilashvili’s] purposeful 
contrivance to avoid guilty knowledge.”  United States v. Kozeny, 667 F.3d 122, 
134 (2d Cir. 2011) (internal quotation marks omitted). 
        
       The government properly argued that Mirilashvili either knew or 
deliberately avoided confirming that he was writing oxycodone prescriptions 
that were medically unnecessary.  Miriliashvili’s challenge to the conscious 
avoidance instruction is meritless. 
        
       3. Mirilashvili argues that the district court erred in calculating the 
forfeiture amount. 
        
       We review a district court’s factual findings regarding forfeiture for clear 
error and its legal conclusions de novo.  United States v. Sabhnani, 599 F.3d 215, 
261 (2d Cir. 2010).  A defendant convicted of a felony violation of Title 21 is 



                                         7 
subject to the forfeiture of “any property constituting, or derived from, any 
proceeds . . . obtained, directly or indirectly, as the result of” the crimes of 
conviction.  21 U.S.C. § 853(a)(1).  In imposing forfeiture, the district court has 
“considerable discretion in estimating the proceeds realized from drug 
trafficking.”  United States v. Roberts, 660 F.3d 149, 167 (2d Cir. 2011).  “Because 
criminal forfeiture is viewed as part of the sentencing process, the government 
need prove facts supporting forfeiture only by a preponderance of the evidence.”  
United States v. Gaskin, 364 F.3d 438, 461 (2d Cir. 2004) (citations omitted). 
        
       Mirilashvili argues that the drug quantity found with respect to forfeiture 
was inconsistent with the drug quantity found with respect to the offense level 
for the purposes of the Guidelines calculation.  During sentencing, the 
government asserted that Mirilashvili’s criminal conduct included all the 
oxycodone prescriptions he had written in exchange for cash payments during 
the conspiracy, and that Mirilashvili was responsible for the unlawful 
distribution of 920,970 30‐milligram oxycodone tablets.  Mirilashvili countered 
that many of his patients suffered from real pain and received legitimate medical 
treatment; and that he was responsible for no more than the 29,493 tablets 
prescribed for his named co‐defendants and the two cooperating witnesses.  The 
district court agreed with the government, but observed that the higher drug 
quantity would result in a Guidelines range above the statutory maximum.  
Judge McMahon stated: “I’m not going to sentence Dr. Mirilashvili to 292 
months, so let’s just take this issue out of the case.”  App’x 448.  Accordingly, 
Judge McMahon adopted (1) Mirilashvili’s proposed drug quantity for 
calculating the sentence, yielding a Guidelines range of 151 to 188 months’ 
imprisonment, and (2) the government’s proposed drug quantity with respect to 
forfeiture, resulting in a forfeiture amount of $2,046,600. 
        
       The district court expressly found that there was “certainly enough 
evidence” to support the forfeiture amount sought by the government.  App’x 
460.  This was not clearly erroneous.  The government adduced evidence that 
Mirilashvili issued thousands of oxycodone prescriptions to cash‐paying patients 
and that he was, at best, indifferent to whether they had any legitimate medical 
need.  Over the course of the conspiracy, Mirilashvili wrote 14,621 oxycodone 
prescriptions, the overwhelming majority of which were for the same dosage of 
90 30‐milligram tablets.  Mirilashvili’s stash of over $1.75 million in Ziploc bags 



                                         8 
at home indicates that he treated the cash proceeds of his clinic as the proceeds of 
unlawful activity.  Mirilashvili cites no case indicating that a forfeiture order is 
erroneous because it is inconsistent with a finding used to calculate the 
Guidelines range. 
        
       Mirilashvili also challenges the conclusion that all Mirilashvili’s 
prescriptions in exchange for cash reflected unlawful drug sales.  Mirilashvili 
cites United States v. Archer, which held that the sentencing court could not 
extrapolate from four fraudulent visa applications that an additional 171 visa 
applications were also fraudulent.  671 F.3d 149, 163 (2d Cir. 2011).  Here, 
however, there was no unsupported extrapolation: the government’s evidence 
established exactly how many oxycodone prescriptions Mirilashvili wrote in 
return for cash payments; that Mirilashvili disfavored patients who paid through 
insurance; that Mirilashvili’s prescriptions were nearly all identical; and that 
Mirilashvili’s entire practice was dedicated to the unlawful distribution of 
oxycodone.  Accordingly, the district court did not err in holding Mirilashvili 
responsible for all the prescriptions he wrote for cash‐paying patients. 
        
       We have considered Mirilashvili’s remaining arguments and conclude that 
they are without any merit.  The judgment of the district court is AFFIRMED. 
        
                                        FOR THE COURT: 
                                        CATHERINE O’HAGAN WOLFE, CLERK 




                                         9